OPINION OF THE COURT
Per Curiam.
Respondent, James P. Tierney, was admitted to the practice *126of law in the State of New York by the First Judicial Department on December 23, 1968.
The Departmental Disciplinary Committee moves pursuant to 22 NYCRR 603.11 for an order accepting respondent’s affidavit of resignation from the practice of law based upon his inability to successfully defend himself against charges of misconduct pending before the Committee.
In or about January 1999, respondent pleaded guilty in the United States District Court for the Central District of California to aiding and abetting wire fraud, in violation of 18 USC §§ 2 and 1343. The charge was based on respondent’s participation with an art collector in executing a scheme to defraud insurers and collect insurance proceeds for allegedly stolen paintings.
Respondent now submits his resignation pursuant to 22 NYCRR 603.11 (a). That statute provides that an attorney who is the subject of a disciplinary investigation may resign by submitting an affidavit of resignation to the Committee. The affidavit must state that his resignation is voluntary, that he is aware of the disciplinary proceedings against him, and that if charges were predicated upon the misconduct under investigation, he could not successfully defend himself against them. Respondént’s affidavit satisfies these criteria. In it, he admits that he is guilty of the criminal charges and acknowledges that he has no defense to any disciplinary charges predicated upon the Federal felony. He also avers that he is resigning voluntarily, with full awareness of the implications.
Accordingly, respondent’s resignation should be accepted and his name stricken from the roll of attorneys.
Rosenberger, J. P., Ellerin, Wallach, Lerner and Andrias, JJ., concur.
Motion granted, respondent’s resignation accepted and his name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective the date hereof.